Title: From George Washington to Henry Thompson, 13 June 1783
From: Washington, George
To: Thompson, Henry


                  
                     Head Quarters 13 June 1783
                  
                  By His Excellency George Washington Esqr. General & Comr in Chief &ca
                  Permission is hereby granted to Lieut. Henry Thompson, a British Officer, to carry Dispatches from Sir Guy Carleton to Gen. Haldimand, to proceed from this place to Canada, by such Route as he shall find most convenient & eligible—All officers civil & Military are requested to afford him—such Aid on his Journey, as may be found necessary.  Given at Head Quarters &c. 13th June 1783.
                  
               